Exhibit 10.62

 

 

GUARANTY

THIS GUARANTY (this “Guaranty”), dated as of January 19, 2015, is made by
Invisa, Inc., a Nevada corporation (the “Guarantor”), in favor of Lloyds Bank
Commercial Finance Limited (the “Lender”).

Wardle Storeys (Earby) Limited, a company incorporated under the laws of England
and Wales with company number 04710820 (the “Obligor”), and the Lender are
parties to (i) a Receivables Finance Agreement dated October 6, 2009 (as
amended, modified, renewed or extended from time to time, the “Finance
Agreement”), (ii) a Loan Agreement dated March 4, 2013 (as amended, modified,
renewed or extended from time to time, the “Initial Loan Agreement”), and (iii)
a Loan Agreement dated February 13, 2014 (as amended, modified, renewed or
extended from time to time, the “Additional Loan Agreement”). The Guarantor has
agreed to guarantee the indebtedness and other obligations of the Obligor to the
Lender under or in connection with the Finance Agreement, the Initial Loan
Agreement and the Additional Loan Agreement (the “Facilities Agreements”) as set
forth herein. The Guarantor, as indirect parent company of the Obligor, will
derive substantial direct and indirect benefits from the extension of credit to
the Obligor pursuant to the Facilities Agreements (which benefits are hereby
acknowledged by the Guarantor).

Accordingly, to induce the Lender to extend credit to the Obligor, and in
consideration thereof, the Guarantor hereby agrees as follows:

SECTION 1    Definitions; Interpretation.

(a)   Certain Defined Terms. As used in this Guaranty, the following terms shall
have the following meanings:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

“Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Obligor or any other Person in which a Lien shall
exist in favor of the Lender to secure the Guaranteed Obligations.

“Collateral Documents” means any agreement pursuant to which the Obligor or any
other Person provides a Lien on any Collateral and all filings, documents and
agreements made or delivered pursuant thereto.

“Commitment” means any obligation of the Lender to extend credit to the Obligor
under or in connection with the Facilities Agreements.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means the Obligor, the Guarantor and any other Subsidiary of
the Guarantor party to any Finance Document.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

1

 



“Event of Default” means an event of default under the Facilities Agreements.

“Finance Documents” means the Facilities Agreements, this Guaranty and all other
documents, agreements and instruments delivered by the Obligor, the Guarantor or
other Credit Party to the Lender under or in connection with Facilities
Agreements, this Guaranty and all such other documents, agreements and
instruments.

“Governmental Authority” means any federal, state, local or other governmental
department, commission, board, bureau, agency, court, tribunal or other
instrumentality or authority exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Guaranteed Obligations” has the meaning set forth in Section 2.

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered by the Guarantor to the Lender under or in
connection with this Guaranty.

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other governmental
agency or authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors; in either case undertaken
under Debtor Relief Laws.

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien, or other type of preferential
arrangement.

“Material Adverse Effect” means any event, matter, condition or circumstance
which has or would reasonably be expected to have a material adverse effect on
the business, properties, results of operations or condition (financial or
otherwise) of any the Guarantor and its Subsidiaries taken as a whole.

“Organization Documents” means, relative to any Person, its articles or
certificate of incorporation, or certificate of limited partnership or
formation, its bylaws, partnership or operating agreement or other
organizational documents.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization, Governmental
Authority, or any other entity of whatever nature.

“Related Party” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of §101(32) of the Bankruptcy
Code and, in the alternative, for purposes of applicable state law; (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person is able to realize
upon its property and pay its debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business; (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.

2

 



“Subsidiary” means any corporation, association, partnership, joint venture or
other business entity of which more than 50% of the voting stock or other equity
interest is owned directly or indirectly by any Person or one or more of the
other Subsidiaries of such Person or a combination thereof.

(b)   Interpretation. In this Guaranty, except to the extent the context
otherwise requires: (i) any reference to an Article, a Section, a Schedule or an
Exhibit is a reference to an article or section thereof, or a schedule or an
exhibit thereto, respectively, and to a subsection or a clause is, unless
otherwise stated, a reference to a subsection or a clause of the Section or
subsection in which the reference appears; (ii) the words “hereof,” “herein,”
“hereto,” “hereunder” and the like mean and refer to this Guaranty as a whole
and not merely to the specific Article, Section, subsection, paragraph or clause
in which the respective word appears; (iii) the meaning of defined terms shall
be equally applicable to both the singular and plural forms of the terms
defined; (iv) the words “including,” “includes” and “include” shall be deemed to
be followed by the words “without limitation;” (v) references to agreements and
other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto; (vi) references to statutes or
regulations are to be construed as including all statutory and regulatory
provisions consolidating, amending, supplementing, interpreting or replacing the
statute or regulation referred to; and (vii) any table of contents, captions and
headings are for convenience of reference only and shall not affect the
construction of this Guaranty.

SECTION 2  Guaranty.

(a)   Guaranty. The Guarantor hereby unconditionally and irrevocably guarantees
to the Lender, and its successors, endorsees, transferees and assigns, the full
and prompt payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) and performance of the
indebtedness, liabilities and other obligations of the Obligor to the Lender,
whether created under, arising out of or in connection with the Facilities
Agreements or otherwise, including all unpaid principal under the Facilities
Agreements, all interest accrued thereon, all fees due under the Facilities
Agreements and all other amounts payable by the Obligor to the Lender thereunder
or in connection therewith. The terms “indebtedness,” “liabilities” and
“obligations” are used herein in their most comprehensive sense and include any
and all advances, debts, obligations and liabilities, now existing or hereafter
arising, whether voluntary or involuntary and whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, and
whether recovery upon such indebtedness, liabilities and obligations may be or
hereafter become unenforceable or shall be an allowed or disallowed claim in any
Insolvency Proceeding, and including interest that accrues after the
commencement by or against any Credit Party of any Insolvency Proceeding naming
such Person as the debtor in such Insolvency Proceeding. The foregoing
indebtedness, liabilities and other obligations of the Obligor, and all other
indebtedness, liabilities and obligations to be paid or performed by the
Guarantor in connection with this Guaranty (including any and all amounts due
under Section 14), shall hereinafter be collectively referred to as the
“Guaranteed Obligations.”

(b)   Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including
applicable state law and §§544 and 548 of the Bankruptcy Code) any limitations
on the amount of the Guarantor’s liability with respect to the Guaranteed
Obligations which the Lender can enforce under this Guaranty, the Lender accepts
such limitation on the amount of the Guarantor’s liability hereunder to the
extent needed to make this Guaranty and the Guarantor Documents fully
enforceable and nonavoidable.

SECTION 3   Liability of Guarantor. The liability of the Guarantor under this
Guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, the Guarantor agrees as follows:

(i)    the Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of the Guarantor and shall not be contingent upon the
Lender’s exercise or enforcement of any remedy it may have against the Obligor,
any other Credit Party or any other Person, or against any Collateral;

(ii)    this Guaranty is a guaranty of payment when due and not merely of
collectibility;

3

 



(iii)   the Lender may enforce this Guaranty upon the occurrence and during the
continuance of an Event of Default notwithstanding the existence of any dispute
between the Lender and the Obligor with respect to the existence of such Event
of Default;

(iv)   the Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge the Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and

(v)    the Guarantor’s liability with respect to the Guaranteed Obligations
shall remain in full force and effect without regard to, and shall not be
impaired or affected by, nor shall the Guarantor be exonerated or discharged by,
any of the following events: (A) any Insolvency Proceeding with respect to the
Obligor, the Guarantor, any other Credit Party or any other Person; (B) any
limitation, discharge, or cessation of the liability of the Obligor, the
Guarantor, any other Credit Party or any other Person for any Guaranteed
Obligations due to any statute, regulation or rule of law, or any invalidity or
unenforceability in whole or in part of any of the Guaranteed Obligations or the
Finance Documents; (C) any merger, acquisition, consolidation or change in
structure of the Obligor, the Guarantor or any other Credit Party or Person, or
any sale, lease, transfer or other disposition of any or all of the assets or
shares of the Obligor, the Guarantor, any other Credit Party or other Person;
(D) any assignment or other transfer, in whole or in part, of the Lender’s
interests in and rights under this Guaranty or the other Finance Documents,
including the Lender’s right to receive payment of the Guaranteed Obligations,
or any assignment or other transfer, in whole or in part, of the Lender’s
interests in and to any of the Collateral; (E) any claim, defense, counterclaim
or setoff, other than that of prior performance, that the Obligor, the
Guarantor, any other Credit Party or other Person may have or assert, including
any defense of incapacity or lack of corporate or other authority to execute any
of the Finance Documents; (F) the Lender’s amendment, modification, renewal,
extension, cancellation or surrender of any Finance Document, any Guaranteed
Obligations, any Collateral, or the Lender’s exchange, release, or waiver of any
Collateral; (G) the Lender’s exercise or nonexercise of any power, right or
remedy with respect to any of the Collateral, including the Lender’s compromise,
release, settlement or waiver with or of the Obligor, the Guarantor, any other
Credit Party or any other Person; (H) the Lender’s vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding related to
the Guaranteed Obligations; (I) any impairment or invalidity of any of the
Collateral or any failure to perfect any of the Lender’s Liens thereon or
therein; and (J) any other guaranty, whether by the Guarantor or any other
Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of the Obligor to the Lender.

SECTION 4   Consents of Guarantor. The Guarantor hereby unconditionally consents
and agrees that, without notice to or further assent from the Guarantor:

(i)     the principal amount of the Guaranteed Obligations may be increased or
decreased and additional indebtedness or obligations of any Credit Party under
the Finance Documents may be incurred, by one or more amendments, modifications,
renewals or extensions of any Finance Document or otherwise;

(ii)    the time, manner, place or terms of any payment under any Finance
Document may be extended or changed, including by an increase or decrease in the
interest rate on any Guaranteed Obligation or any fee or other amount payable
under such Finance Document, by an amendment, modification or renewal of any
Finance Document or otherwise;

(iii)   the time for the Obligor’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Finance Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the Lender
may deem proper;

(iv)   the Lender may discharge or release, in whole or in part, any other
Credit Party or any other Person liable for the payment and performance of all
or any part of the Guaranteed Obligations, and may permit or consent to any such
action or any result of such action, and shall not be obligated to demand or
enforce payment upon any of the Collateral, nor shall the Lender be liable to
the Guarantor for any failure to collect or enforce payment or performance of
the Guaranteed Obligations from any Person or to realize upon the Collateral;

4

 



(v)    in addition to the Collateral, the Lender may take and hold other
security (legal or equitable) of any kind, at any time, as collateral for the
Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof;

(vi)   the Lender may request and accept other guaranties of the Guaranteed
Obligations and any other indebtedness, obligations or liabilities of the
Obligor to the Lender and may, from time to time, in whole or in part,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
any such guaranty and may permit or consent to any such action or the result of
any such action; and

(vii)  the Lender may exercise, or waive or otherwise refrain from exercising,
any other right, remedy, power or privilege (including the right to accelerate
the maturity of any indebtedness and any power of sale) granted by any Finance
Document or other security document or agreement, or otherwise available to the
Lender, with respect to the Guaranteed Obligations or any of the Collateral,
even if the exercise of such right, remedy, power or privilege affects or
eliminates any right of subrogation or any other right of the Guarantor against
the Obligor;

all as the Lender may deem advisable, and all without impairing, abridging,
releasing or affecting this Guaranty.

SECTION 5   Guarantor’s Waivers.

(a)   Certain Waivers. The Guarantor waives and agrees not to assert: (i) any
right to require the Lender to marshal assets in favor of the Obligor, the
Guarantor, any other Credit Party or any other Person, to proceed against the
Obligor, any other Credit Party or any other Person, to proceed against or
exhaust any of the Collateral, to give notice of the terms, time and place of
any public or private sale of personal property security constituting the
Collateral or to pursue any other right, remedy, power or privilege of the
Lender whatsoever; (ii) the defense of the statute of limitations in any action
hereunder or for the collection or performance of the Guaranteed Obligations;
(iii) any defense arising by reason of any lack of corporate or other authority
or any other defense of the Obligor, the Guarantor or any other Person; (iv) any
defense based upon the Lender’s errors or omissions in the administration of the
Guaranteed Obligations; (v) any rights to set-offs and counterclaims; (vi) any
defense based upon an election of remedies (including, if available, an election
to proceed by nonjudicial foreclosure) which destroys or impairs the subrogation
rights of the Guarantor or the right of the Guarantor to proceed against the
Obligor or any other obligor of the Guaranteed Obligations for reimbursement;
and (vii) without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.

(b)   Additional Waivers. The Guarantor waives any and all notice of the
acceptance of this Guaranty, and any and all notice of the creation, renewal,
modification, extension or accrual of the Guaranteed Obligations, or the
reliance by the Lender upon this Guaranty, or the exercise of any right, power
or privilege hereunder. The Guaranteed Obligations shall conclusively be deemed
to have been created, contracted, incurred and permitted to exist in reliance
upon this Guaranty. The Guarantor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to or upon the Obligor, the Guarantor or any other Person with
respect to the Guaranteed Obligations.

(c)   Independent Obligations. The obligations of the Guarantor hereunder are
independent of and separate from the obligations of the Obligor and any other
Credit Party and upon the occurrence and during the continuance of any Event of
Default, a separate action or actions may be brought against the Guarantor,
whether or not the Obligor or any other Credit Party is joined therein or a
separate action or actions are brought against the Obligor or any other Credit
Party.

(d)   Financial Condition of Obligor. The Guarantor shall not have any right to
require the Lender to obtain or disclose any information with respect to:
(i) the financial condition or character of any Credit Party or the ability of
any Credit Party to pay and perform the Guaranteed Obligations; (ii) the
Guaranteed Obligations; (iii) the Collateral; (iv) the existence or nonexistence
of any other guarantees of all or any part of the Guaranteed Obligations;
(v) any action or inaction on the part of the Lender or any other Person; or
(vi) any other matter, fact or occurrence whatsoever.

5

 



SECTION 6   Subrogation. Until the Guaranteed Obligations shall be satisfied in
full and any Commitments shall be terminated, the Guarantor shall not have, and
shall not directly or indirectly exercise, (i) any rights that it may acquire by
way of subrogation under this Guaranty, by any payment hereunder or otherwise,
(ii) any rights of contribution, indemnification, reimbursement or similar
suretyship claims arising out of this Guaranty, or (iii) any other right which
it might otherwise have or acquire (in any way whatsoever) which could entitle
it at any time to share or participate in any right, remedy or security of the
Lender as against the Obligor or other Credit Parties, whether in connection
with this Guaranty, any of the other Finance Documents or otherwise. If any
amount shall be paid to the Guarantor on account of the foregoing rights at any
time when all the Guaranteed Obligations shall not have been paid in full, such
amount shall be held in trust for the benefit of the Lender and shall forthwith
be paid to the Lender to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Finance
Documents.

SECTION 7   Continuing Guaranty; Reinstatement.

(a)   Continuing Guaranty. This Guaranty is a continuing guaranty and agreement
of subordination relating to any Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time
under successive transactions, and the Guarantor expressly acknowledges that
this Guaranty shall remain in full force and effect notwithstanding that there
may be periods in which no Guaranteed Obligations exist. This Guaranty shall
continue in effect and be binding upon the Guarantor until termination of any
Commitments and payment and performance in full of the Guaranteed Obligations.

(b)   Reinstatement. This Guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Guaranteed Obligations by or on behalf of any Credit Party (or receipt of
any proceeds of Collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to any Credit Party, its estate, trustee, receiver or any other Person
(including under the Bankruptcy Code or other state or federal law), or must
otherwise be restored by the Lender, whether as a result of Insolvency
Proceedings or otherwise. To the extent any payment is so rescinded, set aside,
voided or otherwise repaid or restored, the Guaranteed Obligations shall be
revived in full force and effect without reduction or discharge for such
payment. All losses, damages, costs and expenses that the Lender may suffer or
incur as a result of any voided or otherwise set aside payments shall be
specifically covered by the indemnity in favor of the Lender contained in
Section 14.

SECTION 8   Payments. The Guarantor hereby agrees, in furtherance of the
foregoing provisions of this Guaranty and not in limitation of any other right
which the Lender or any other Person may have against the Guarantor by virtue
hereof, upon the failure of the Obligor to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under §362(a)
of the Bankruptcy Code), the Guarantor shall forthwith pay, or cause to be paid,
in cash, to the Lender an amount equal to the amount of the Guaranteed
Obligations then due as aforesaid (including interest which, but for the filing
of a petition in any Insolvency Proceeding with respect to the Obligor, would
have accrued on such Guaranteed Obligations, whether or not a claim is allowed
against the Obligor for such interest in any such Insolvency Proceeding). The
Guarantor shall make each payment hereunder, unconditionally in full, free and
clear of any and all taxes, without set-off, counterclaim or other defense, on
the day when due in U.S. dollars or other applicable currency in which the
Guaranteed Obligations are denominated, and in same day or immediately available
funds, to the Lender at such office of the Lender and to such account as the
Lender shall notify to the Obligor in writing. All such payments shall be
promptly applied from time to time by the Lender to the payment of the
Guaranteed Obligations in such order of application as the Lender in its sole
discretion may choose.

SECTION 9   Representations and Warranties. The Guarantor represents and
warrants to the Lender that:

(a)   Organization and Powers. The Guarantor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation, is
qualified to do business and is in good standing in each jurisdiction in which
the failure so to qualify or be in good standing would have a Material Adverse
Effect and has all requisite power and authority to own its assets and carry on
its business and to execute, deliver and perform its obligations under the
Guarantor Documents.

6

 



(b)   Authorization; No Conflict. The execution, delivery and performance by the
Guarantor of this Guaranty and any other Guarantor Documents have been duly
authorized by all necessary action of the Guarantor, and do not and will not:
(i) contravene the terms of the Organization Documents of the Guarantor or
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which the
Guarantor is a party or by which it or its properties may be bound or affected;
or (ii) violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree or the like binding on or affecting the Guarantor.

(c)   Binding Obligation. This Guaranty constitutes the legal, valid and binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its terms.

(d)   Governmental Consents. No authorization, consent, approval, license,
exemption of, or filing or registration with, any Governmental Authority, or
approval or consent of any other Person, is required for the due execution,
delivery or performance by the Guarantor of the Guarantor Documents.

(e)   Solvency. Immediately prior to and after and giving effect to the
incurrence of the Guarantor’s obligations under this Guaranty the Guarantor is
and will be Solvent.

(f)   Consideration. The Guarantor has received at least “reasonably equivalent
value” (as such phrase is used in §548 of the Bankruptcy Code and in comparable
provisions of other applicable law) and more than sufficient consideration to
support its obligations hereunder in respect of the Guaranteed Obligations and
under any of the Collateral Documents to which it is a party.

(g)   Independent Investigation. The Guarantor hereby acknowledges that it has
undertaken its own independent investigation of the financial condition of the
Obligor and all other matters pertaining to this Guaranty and further
acknowledges that it is not relying in any manner upon any representation or
statement of the Lender with respect thereto. The Guarantor represents and
warrants that it has received and reviewed copies of the Finance Documents and
that it is in a position to obtain, and it hereby assumes full responsibility
for obtaining, any additional information concerning the financial condition of
the Obligor and any other matters pertinent hereto that the Guarantor may
desire. The Guarantor is not relying upon or expecting the Lender to furnish to
the Guarantor any information now or hereafter in the Lender’s possession
concerning the financial condition of the Obligor or any other matter.

SECTION 10   Reporting Covenants. So long as any Guaranteed Obligations (other
than contingent indemnification obligations) shall remain unsatisfied or the
Lender shall have any Commitment, the Guarantor agrees that:

(a)   Financial Statements and Other Reports. The Guarantor shall furnish to the
Lender:

(a)    Financial Statements. The Guarantor shall furnish to Lender from time to
time such information respecting Guarantor’s financial condition as Lender may
from time to time reasonably request. Without limiting the foregoing, the
Guarantor shall furnish to the Lender promptly upon the issuance thereof, copies
of all reports, if any, to or other documents filed by it with the Securities
and Exchange Commission under the Securities Act of 1933 or the Securities
Exchange Act of 1934.

(b)   Additional Information. The Guarantor shall furnish to the Lender:
(i) prompt written notice of any condition or event which has resulted, or that
could reasonably be expected to result, in a Material Adverse Effect; and
(ii) such other information respecting the operations, properties, business or
condition (financial or otherwise) of the Guarantor or its Subsidiaries as the
Lender may from time to time reasonably request.

SECTION 11   Additional Covenants. So long as any Guaranteed Obligations (other
than contingent indemnification obligations) shall remain unsatisfied or the
Lender shall have any Commitment, the Guarantor agrees that:

(a)   Preservation of Existence, Etc. The Guarantor shall, and shall cause each
of its Subsidiaries to, maintain and preserve its legal existence, its rights to
transact business and all other rights, franchises and privileges necessary or
desirable in the normal course of its business and operations and the ownership
of its properties.

7

 



(b)   Governmental Consents. The Guarantor shall maintain all authorizations,
consents, approvals, licenses, exemptions of, or filings or registrations with,
any Governmental Authority, or approvals or consents of any other Person,
required in connection with this Guaranty or any other Guarantor Documents.

(c)   Ownership of the Obligor. The Guarantor shall maintain at all times,
directly or indirectly, ownership of all of the issued and outstanding capital
stock of the Obligor and possess, directly or indirectly, capital stock or other
equity interests representing voting control of the Obligor.

(d)   Restrictions on Fundamental Changes. The Guarantor shall not merge with or
consolidate into any Person, or sell, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets.

(e)   Further Assurances and Additional Acts. The Guarantor shall execute,
acknowledge, deliver, file, notarize and register at its own expense all such
further agreements, instruments, certificates, documents and assurances and
perform such acts as the Lender shall deem necessary or appropriate to
effectuate the purposes of this Guaranty and the other Guarantor Documents, and
promptly provide the Lender with evidence of the foregoing satisfactory in form
and substance to it.

SECTION 12   Notices. All notices and other communications provided for
hereunder and under the other Guarantor Documents shall, unless otherwise stated
herein, be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or by email
(i) if to the Lender, at or to its address, email address or facsimile number
set forth in the Facilities Agreements, and (ii) if to the Guarantor, at or to
its address, email address or facsimile number set forth below its name on the
signature page hereof, or at or to such other address, email address or
facsimile number as such party shall have designated in a written notice to the
other party. Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received. Notices and other communications (A) sent by facsimile or
by email shall be deemed to have been given when sent, and (B) posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described herein, of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (A) and (B) above, if
a notice or other communication is not given during normal business hours for
the recipient, it shall be deemed to have been given at the opening of business
on the next business day for the recipient.

SECTION 13   No Waiver; Cumulative Remedies. No failure on the part of the
Lender to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder or under any other Guarantor Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights and remedies
under this Guaranty and the other Guarantor Documents are cumulative and not
exclusive of any rights, remedies, powers and privileges that may otherwise be
available to the Lender.

SECTION 14   Costs and Expenses; Indemnification.

(a)   Costs and Expenses. The Guarantor agrees to pay all out-of-pocket expenses
incurred by the Lender (including the fees, charges and disbursements of any
counsel for the Lender) in connection with the enforcement or protection of its
rights (i) in connection with this Guaranty and the other Guarantor Documents,
including its rights under this Section, and (ii) in connection with the
Guaranteed Obligations, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of the Guaranteed
Obligations, and including in or in connection with any Insolvency Proceeding.

8

 



(b)   Indemnification. The Guarantor shall indemnify the Lender (and any agent
thereof) and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Guarantor, the Obligor or any other Credit Party),
other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Guaranty, any other Guarantor Document or other Finance Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) the
Guaranteed Obligations or the use or proposed use of the proceeds therefrom, or
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Guarantor, the Obligor or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Guarantor, the Obligor or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Finance Document, if the Obligor, the Guarantor or such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c)   Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Guarantor shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Guaranty, any other Guarantor Document or Finance
Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, the Guaranteed Obligations or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Guaranty or the other Guarantor Documents or Finance Documents or the
transactions contemplated hereby or thereby.

(d)   Payment. All amounts due under this Section 14 shall be payable upon
demand.

SECTION 15   Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default each of the Lender and its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender or any such
Affiliate to or for the credit or the account of the Guarantor or any other
Credit Party against any and all of the obligations of the Guarantor or such
other Credit Party now or hereafter existing under this Guaranty or any other
Guarantor Document to the Lender or its Affiliates, irrespective of whether or
not the Lender or its Affiliate shall have made any demand under this Guaranty
or any other Guarantor Document and although such obligations of the Guarantor
or such other Credit Party may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or obligations or are
owed to a branch, office or Affiliate of the Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of the Lender and its Affiliates under this Section 15 are in addition to
other rights and remedies (including other rights of set-off) which the Lender
or its Affiliates may have. By its acceptance hereof, the Lender shall promptly
notify the Guarantor after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 16   Survival. All covenants, agreements, representations and warranties
made in this Guaranty and in any other Guarantor Document shall survive the
execution and delivery of this Guaranty, and shall continue in full force and
effect so long as the Lender has any Commitment or any Guaranteed Obligations
remain unsatisfied. Without limiting the generality of the foregoing, the
obligations of the Guarantor under Section 14 shall survive the satisfaction of
the Guaranteed Obligations and the termination of any Commitments.

SECTION 17   Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Lender and its successors and assigns, and no
other Person (other than any Related Party specified herein) shall be a direct
or indirect beneficiary of, or shall have any direct or indirect cause of action
or claim in connection with, this Guaranty. The Lender, by its acceptance of
this Guaranty, shall not have any obligations under this Guaranty to any Person
other than the Guarantor, and such obligations shall be limited to those
expressly stated herein.

9

 



SECTION 18   Binding Effect; Assignment.

(a)   Binding Effect. This Guaranty shall be binding upon the Guarantor and its
successors and assigns, and inure to the benefit of and be enforceable by the
Lender and its successors, endorsees, transferees and assigns. Delivery by the
Guarantor of an executed counterpart of a signature page of this Guaranty by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Guaranty.

(b)   Assignment. The Guarantor shall not have the right to assign or transfer
its rights and obligations hereunder or under any other Guarantor Documents
without the prior written consent of the Lender. The Lender may, without notice
to or consent by the Guarantor, sell, assign, transfer or grant participations
in all or any portion of the Lender’s rights and obligations hereunder and under
the other Guarantor Documents in connection with any sale, assignment, transfer
or grant of a participation by the Lender under the Facilities Agreements of its
rights and obligations thereunder and under the other Finance Documents. The
Guarantor agrees that in connection with any such sale, assignment, transfer or
grant by the Lender, the Lender may deliver to the prospective participant or
assignee financial statements and other relevant information relating to the
Guarantor and its Subsidiaries. In the event of any grant of a participation,
the participant (i) shall be deemed to have a right of setoff under Section 15
in respect of its participation to the same extent as if it were the “Lender,”
provided that such participant shall have agreed to share any amount so realized
with the Lender on terms and conditions satisfactory to the Lender; and
(ii) shall also be entitled to the benefits of Section 14.

SECTION 19   Governing Law. This Guaranty and the other Guarantor Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Guaranty or any
other Guarantor Document (except, as to any other Guarantor Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

SECTION 20   Submission to Jurisdiction.

(a)   Submission to Jurisdiction. The Guarantor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Lender or any Related Party of the Lender in any way
relating to this Guaranty or any other Guarantor Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the Guarantor and the Lender (by its acceptance hereof) irrevocably and
unconditionally submits to the jurisdiction of such  courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  Each of the Guarantor and the Lender (by
its acceptance hereof) agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Guaranty or in any other Guarantor Document shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Guaranty or any other Finance Document against the Guarantor or
any other Credit Party or its properties in the courts of any jurisdiction.

(b)   Waiver of Venue. The Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Guarantor Document in any court
referred to in subsection (a) of this Section. Each of the Guarantor and the
Lender (by its acceptance hereof) hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c)   Service of Process. Each of the Guarantor and the Lender (by its
acceptance hereof) irrevocably consents to service of process in the manner
provided for notices in Section 12. Nothing in this Guaranty will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

SECTION 21   Waiver of Jury Trial. THE GUARANTOR AND THE LENDER (BY ITS
ACCEPTANCE HEREOF) HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHTS THEY MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED ON OR ARISING FROM ANY GUARANTOR DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED BY THE GUARANTOR DOCUMENTS.

10

 



SECTION 22   Entire Agreement; Amendments and Waivers.

(a)   Entire Agreement. This Guaranty and the other Guarantor Documents
constitute the entire agreement of the Guarantor with respect to the matters set
forth herein and supersede any prior agreements, commitments, drafts,
communications, discussions and understandings, oral or written, with respect
thereto. There are no conditions to the full effectiveness of this Guaranty.

(b)   Amendments and Waivers. This Guaranty and the other Guarantor Documents
may not be amended except by a writing signed by the Guarantor and the Lender.
No waiver of any rights of the Lender under any provision of this Guaranty or
consent to any departure by the Guarantor therefrom shall be effective unless in
writing and signed by the Lender. Any such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

SECTION 23   Lender Not a Fiduciary to Guarantor. The relationship between the
Guarantor and its Affiliates, on the one hand, and the Lender and its
Affiliates, on the other hand, is solely that of debtor and creditor, and
neither the Lender not any Affiliate thereof shall have any fiduciary or other
special relationship with the Guarantor or any of its Affiliates, and no term or
provision of any Finance Document, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

SECTION 24   Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Lender could purchase the first currency with
such other currency on the business day preceding that on which final judgment
is given. The obligation of the Guarantor in respect of any such sum due from it
to the Lender shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of the Finance Documents (the “Agreement Currency”),
be discharged only to the extent that on the business day following receipt by
the Lender of any sum adjudged to be so due in the Judgment Currency, the Lender
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Lender from such Guarantor in the
Agreement Currency, the Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender or the Person to whom
such obligation was owing against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the Lender in
such currency, the Lender (by its acceptance hereof) agrees to return the amount
of any excess to the Guarantor (or to any other Person who may be entitled
thereto under applicable law). The agreements in this Section 24 shall survive
the termination of any Commitments and the repayment of all Guaranteed
Obligations.

SECTION 25   Severability. Whenever possible, each provision of this Guaranty
and the other Guarantor Documents shall be interpreted in such manner as to be
effective and valid under all applicable laws and regulations. If, however, any
provision of this Guaranty or any other Guarantor Document shall be prohibited
by or invalid under any such law or regulation in any jurisdiction, it shall, as
to such jurisdiction, be deemed modified to conform to the minimum requirements
of such law or regulation, or, if for any reason it is not deemed so modified,
it shall be ineffective and invalid only to the extent of such prohibition or
invalidity without affecting the remaining provisions of this Guaranty or such
Guarantor Document, as the case may be, or the validity or effectiveness of such
provision in any other jurisdiction

SECTION 26   USA PATRIOT Act Notice. The Guarantor acknowledges notice from the
Lender that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), the Lender is
required to obtain, verify and record information that identifies the Guarantor,
which information includes the name and address of the Guarantor and other
information that will allow the Lender to identify the Guarantor in accordance
with the Act. The Guarantor shall, promptly following a request by the Lender,
provide all documentation and other information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

[Remainder of page intentionally left blank; signature page(s) follow]

11

 



IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, as of the date
first above written. 

  INVISA, INC.           By: /s/ Edmund King   Title: Chief Executive Officer  
    Address:       1800 2nd Street, Suite 965 Sarasota, Florida 34236, U.S.A.
Attn.:  Oliver J. Janney Fax No.  941-906-8582 Email:  ojanney@nauga.com

  

Consented to and Agreed:

WARDLE STOREYS (EARBY) LIMITED           By: /s/  Howard R. Curd   Title:
Director       As of January 19, 2015  

 

12

 

